DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 01/05/2021 and Applicant’s request for reconsideration of application 15/260707 filed 01/05/2021.
Claims 1-4, 6-8, and 10-21 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 6-8, and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 6-8, and 10-21 are directed to the abstract idea(s) of cancelation of financial transactions based on time delay (specification [0015]) as explained in detail below. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 21 and all claims which depend from it are directed toward an system and independent claims 2 and 20 and all claims which depend from it are directed toward a method.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “receives an electronic data transaction request message at a first time and stores the electronic data transaction request message in a pre-match queue to await matching the electronic data transaction request message including a request to perform a transaction and a latency parameter;
prior to an attempt to match the data transaction request message associates a second time with the electronic data transaction request message; determines a latency associated with the data transaction request message based on a difference between the first and second times; and compares the latency to the latency parameter; and upon determining that the transaction processing system latency exceeds the latency parameter, cancels the stored electronic data transaction request message to prevent the match component from processing the stored electronic data transaction request message before the stored electronic data transaction request message is matched by the match component, the match component not processing the canceled stored electronic data transaction request message”. 
Claim 20 comprises inter alia the functions or steps of “receiving a plurality of data transaction request messages:
storing each of the plurality of data transaction request messages in a pre-match queue to await processing:

processing a first electronic data transaction request message of the plurality of the data transaction request messages, the processing causing the generation of a first publish message:
while processing a second data transaction request message of the plurality of the electronic data transaction request messages, augmenting the first publish message with time signal data indicative of a time of receipt associated with the second data transaction request message: and publishing the augmented first publish message”.
Claim 21 comprises inter alia the functions or steps of “receiving, at a first time, a data transaction request message, the data transaction request message including a request to perform a transaction and a latency parameter;
storing the data transaction request message in a prematch queue to await matching
associating, prior to an attempt to match the data transaction request message by the match component a second time with the data transaction request message;
determining a latency associated with the data transaction request message based on the difference between the first and second times; comparing the latency to the latency parameter; and upon determining that the transaction processing system latency exceeds the latency parameter, means for canceling the stored electronic data transaction request message to prevent the match 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Cancelation of financial transactions based on time delay is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.


Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0067] [0298-0328]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bartko (U.S. Patent No. 8688566) in view of Chauveau (PGPub Document No. 20050152406).
As per claim 1, Bartko teaches a  computer system which processes electronic data transaction request messages in a data transaction processing system (manager server and trading platform [Figure 1, elements 30 and 50] [column 2, lines 35-52]), the system comprising: 
a non-transitory computer readable medium coupled with the processor, the non-transitory computer readable medium including instructions that when executed by the processor ([column 1, lines 52-64]) are configured to implement:

an electronic data transaction request message receiver that receives an electronic data transaction request message at a first time and stores the electronic data transaction request message in a pre-match queue, stored in a memory coupled with the processor, (order log or order books) to await matching by a match component, the electronic data transaction request message including a request to perform a transaction (trading platform receives .. orders [Figure 1, element 50] [column 3, lines 52-54] [column 5, lines 16-40] [column 9, lines 16-51] order log [column 6, lines 20-46]); 
a time signal data processor that associates a second time with the stored electronic data transaction request message (a time value that represents the time the message is received [column 5, line 16 – column 6, line 46]); 
and a latency detector that: determines a transaction processing system latency (latency value) associated with the stored electronic data transaction request message based on the difference between the first (a time value that represents the time of transmission) and second times  ([column 5, line 16 – column 6, line 46] [column 10, lines 3-16] [column 11, lines 29-38]); and 
compares the transaction processing system latency to the latency parameter (latency condition) ([column 5, lines 16-4]); 
and upon determining that the transaction processing system latency exceeds the latency parameter, automatically cancels the stored electronic data transaction request message to prevent the match component from processing the stored electronic data transaction request message before the stored electronic data transaction request message is matched by the match component, the match component not processing the canceled stored electronic data transaction request message (preventing the execution of the trade [Figure 3, element 318] [column 2, lines 47-52] [column 14, lines 25-44]).

Bartko teaches the use of configurable conditions which are used to determine that the potential trade is not valid and prevent the execution of the potential trade ([column 3, lines 40-49]) and are analogous to applicant’s latency parameters. However, Bartko is not specific on how the configurable conditions are received by the trading platform but, it is the examiner’s position, that it can be inferred from ([column 10, lines 33-44] In some embodiments, upon receiving trading order 12, trading platform 50 may determine the particular trader 22, client 20, and/or manager server 30 that submitted trading order 12. According to certain embodiments, configurable period 18 associated with a particular trading order 12 may based at least in part on the particular trader 22, client 20, and/or manager server 30 that submitted the particular trading order 12. For example, trading order 12 from client 20 and/or manager server 30 associated with a particular latency value 14 may be assigned a different configurable period 18 than trading order 12 from a different client 20 and/or manager server 30 associated with a different latency value 14 [column 12, lines 44-49] Although this example illustrates  particular latency ranges 45 and particular configurable periods 18 of time, it should be understood that latency ranges and/or other values associated with configurable condition 16 and/or configurable period 18 may be below, within, or above the illustrated values and/or) that the configurable periods/ configurable conditions are received from and specific to a trader or client.


Even if Bartko is found not to explicitly teach latency parameters with the “electronic data transaction request message … a request to perform a transaction” in its disclosure, the examiner argues that Bartko infers this claim limit as discussed above.

Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, receive the latency parameters for a specific trader in order to make the trade platform configurable for specific traders and incorporate it into the system of Mueller since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Bartko does not explicitly state that the determining step is performed before the electronic data transaction request message is matched by the match component.  However, Chauveau which is analogous art teaches a method and system for measuring network timing and latency and states that “[0068] The foregoing system permits a user to make a variety of trading decisions based upon the time stamps associated with the data transmitted between markets and market participants as described above. These decisions may include whether to trade at all … Persons having ordinary skill in the art of algorithmic trading applications will appreciate benefits to trading algorithms that may be realized with this additional information. One such example of a trading application that could benefit from latency information like that provided by the present invention is an Order Cancel/Replace (OCR) mechanism. An order could be automatically cancelled, modified, or rerouted based on a predetermined latency threshold or combination of latency thresholds”.


It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Chauveau with that of Bartko because the timing or latency information can also be used to optimize performance or to provide new features. For example, stored time-stamped financial information, as described above, can be used to generate algorithms that take advantage of the time-stamped data. These algorithms are created and optimized on historical data. They can then 
be applied to the time-stamped data that is provided in real time, also as described above. New algorithms will thus be developed that make advantageous use of the time stamping implemented in this method. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

As per claim 2, Bartko teaches a method ([Title] [column 1, lines 20-22])
storing, by the processor, the electronic data transaction request message in a pre-match queue, stored in a memory coupled with the processor, to await matching by a match component (timer queue [column 9, lines 23-29] [column 11, line 65 – column 12, line 6] and latency value log [Figure 2, element 56] which are associated with (obtained from) the time at which trading platform received test order ).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claims 1.

As per claim 3, 
Bartko teaches the computer implemented method of claim 2, wherein canceling the stored electronic data transaction request message includes processing the stored electronic data transaction request message without performing the requested transaction (see at least  [column 9, lines 7-22] upon expiration of configurable period, trading platform may prevent the execution of a trade between the particular order and counterorder).

As per claim 4, 
Bartko teaches the computer implemented method of claim 2, wherein canceling the stored electronic data transaction request message includes deleting the stored electronic data transaction request message from a memory coupled with the processor (delete order [column 9, lines 23-29] [column 11, line 65 – column 12, line 6]).

As per claim 6, 
Bartko teaches the computer implemented method of claim 2, which further comprises associating a second time with the stored electronic data transaction request message only once ([column 11, lines 29-37] the particular time value in test order 34 and the time at which trading platform 50 received test order).

As per claim 7, 
Bartko teaches the computer implemented method of claim 2, which further comprises: associating the stored electronic data transaction request message with a memory address; and associatingthe second time with the stored electronic data transaction request message when a pointer defining a sequence of attempting to match the stored electronic data transaction request message processing begins to point to the memory address ([column 5, lines 55-65] [column 12, lines 7-24] where the examiner takes the position that the second timer must be stored in order for the latency to be calculated.).

As per claim 8, 
Bartko teaches the computer implemented method of claim 2, which further comprises:  associating the second time when after the stored electronic data transaction request message exits the pre transaction pre-match queue (timer queue [column 9, lines 23-29] [column 11, line 65 – column 12, line 6] and latency value log [Figure 2, element 56] which are associated with (obtained from) the time at which trading platform received test order ).

As per claim 10, 
Bartko teaches the computer implemented method of claim 2, which further comprises: associating the second time with the electronic data transaction request message at least once while the electronic data transaction request message is stored in the pre-match queue (timer queue [column 9, lines 23-29] [column 11, line 65 – column 12, line 6] and latency value log [Figure 2, element 56] which are associated with (obtained from) the time at which trading platform received test order ).

As per claim 11, 
Bartko teaches the computer implemented method of claim 2, which further comprises associating the second time with the stored electronic data transaction request message by: estimating the time to process each of a plurality of previously received but not yet processed electronic data transaction request messages; and totaling the estimates of the times to process each of a plurality of previously received but not yet processed electronic data transaction request messages  ([column 4, lines 56-65] “In some embodiments, manager server 30 is operable to monitor latency in trading system 10. Latency generally refers to delays associated with communications between and/or functions performed by various components in trading system 10. Latency in trading system 10 may be associated with a number of sources. For example, latency may  be attributed, at least in part, to clients 20, manager servers 30, network 60, gateway servers 40, trading platform 50, and/or any number and combination of hardware and/or software components in trading system 10” where it is the examiner’s position that latency attributed to “processed electronic data” is a result of the combination of hardware and/or software components in trading system).

As per claim 12, 
Bartko teaches the computer implemented method of claim 11, wherein the estimate of the time to process each of the plurality of previously received but not yet processed electronic data transaction request messages is an estimate of the time the match component will spend performing or attempting to perform a request to perform a transaction associated with each of the plurality of previously received but not yet processed electronic data transaction request messages ([column 4, lines 56-65] “In some embodiments, manager server 30 is operable to monitor latency in trading system 10. Latency generally refers to delays associated with communications between and/or functions performed by various components in trading system 10. Latency in trading system 10 may be associated with a number of sources. For example, latency may  be attributed, at least in part, to clients 20, manager servers 30, network 60, gateway servers 40, trading platform 50, and/or any number and combination of hardware and/or software components in trading system 10” where it is the examiner’s position that latency attributed to “time the transaction component will spend performing or attempting to perform a request to perform a transaction associated with each of the plurality of previously received but not yet processed electronic data transaction request messages” is a result of the combination of hardware and/or software components in trading system).

As per claim 13, 
Bartko teaches the computer implemented method of claim 2, wherein the match component matches messages in the data transaction processing system sequentially in the order the messages are received by the data transaction processing system (chronological sequence and processed according to a first-in first-out ("FIFO") sequence. [column 7, lines 53-62]).

As per claim 14, 
Bartko teaches the computer implemented method of claim 2, which further comprises: after receiving the electronic data transaction request message, moving the electronic data transaction request message to the pre-match queue; after moving the electronic data transaction request message to the pre-match queue, moving the message to the match component; after moving the message to the match component, processing the message by the match component (inferred from the inbound queue, timer queue, and execution of the trade [column 9, lines 23-29] [column 11, line 65 – column 12, line 6]).

As per claim 15, 
Bartko teaches the computer implemented method of claim 2, wherein the data transaction processing system is an exchange computing system (trading platform), and wherein the electronic data transaction request message includes a request to perform a transaction related to a financial instrument traded in the exchange computing system ([column 4, lines 34-45]).

As per claim 16, 
Bartko teaches the computer implemented method of claim 15, wherein performing the requested transaction would result in a modification to a data object representing an electronic marketplace for the financial instrument (modify [column 3, lines 46-47]).

As per claim 17, 
Bartko teaches the computer implemented method of claim 15, wherein canceling the stored electronic data transaction request message causes no modification to a data object representing an electronic marketplace for the financial instrument (cancel [column 3, lines 46-47]).

As per claim 18, 
Bartko teaches the computer implemented method of claim 2, which further comprises: augmenting a publish message with the first time when the second time is associated with the stored electronic data transaction request message; and publishing the publish message (chronological sequence and processed according to a first-in first-out ("FIFO") sequence [column 7, lines 53-62] where the published time includes the latency.).

As per claim 19, 
Bartko teaches the computer implemented method of claim 18, wherein the stored electronic data transaction request message is a second stored electronic data transaction request message, and wherein the publish message is generated due to processing a first stored electronic data transaction request message received by the data transaction processing system before the second stored electronic data transaction request message (chronological sequence and processed according to a first-in first-out ("FIFO") sequence. [column 7, lines 53-62] where the published time does not includes the latency.).

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claims 18 and 19.

As per claim 21, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

Response to Arguments 
Applicant's arguments with regards to patent eligibility have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s arguments directed toward Step 2A- Prong One, the examiner maintains that the claims are directed toward cancelation of financial transactions based on time delay (specification [0015]).  Performing a transaction such as a trade is clearly a fundamental economic practice. The latency detection is merely comparing the time when a request for a transaction is sent to when it is received and cancel the transaction is the time difference is beyond a parameter which is analogous comparing new and stored information and using rules to identify options (Electric Power Group LLC). Further, canceling stale standing orders has a pre-computer analog. Regarding applicant’s arguments “that the claims are not abstract. Instead, the claims are directed to the field of transaction processing including limitations that are specific and tied to the technological field”, the examiner takes the position that the claims are abstract idea and are generally linked (tied to the technological field). The technological field is merely used as a tool to implement the abstract idea of the claims. 
Step 2A- Prong Two, the computer and processor merely act as a tool to implement the abstract ideas of the claims. The claim limitations are not 
Regarding step 2B, the steps involving latency, calling the latency in performing a transaction a “transaction processing system latency” does not make patent ineligible subject matter patent eligible. There is no claimed or disclosure measurement of internal processing of computer resources. Instead the claimed and disclosure measurement is between time of receipt by the exchange computing system and time of processing. The observed measurement is merely a comparison of timestamps and a threshold parameter to determine if a transaction should be cancelled. The examiner maintains that this process of receiving, comparing, and processing data is merely an abstract idea and not a technical solution to a technical (or business) problem. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: The Examiner respectfully disagrees with Applicant’s arguments. The examiner takes the position that the latency parameters in  Barko are clearly received by received from and specific to a trader or client using a network. Network communications are performed by messages. Thus, the latency parameter is received by a message. The examiner maintains that Barko teaches the use of a pre-matched queue ((timer queue [column 9, lines 23-29] [column 11, line 65 – column 12, line 6] and latency value log [Figure 2, element 56] which are associated with (obtained from) the time at which trading In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, timing or latency information can also be used to optimize performance or to provide new features. For example, stored time-stamped financial information, as described above, can be used to generate algorithms that take advantage of the time-stamped data. These algorithms are created and optimized on historical data. They can then be applied to the time-stamped data that is provided in real time, also as described above. New algorithms will thus be developed that make advantageous use of the time stamping implemented in this method. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galinov; Dmitri et al. (PGPub No. US 20140095371 A1) teaches methods, systems and computer program products for timing-based trade matching.
Rooney; Patrick Joseph (PGPub No. US 20140180889 A1) teaches systems and methods for routing trade orders based on exchange latency are disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/27/2021